Citation Nr: 1117856	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  08-25 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation of chronic right shoulder strain, currently rated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran served on active duty from July 1991 to November 1991 and from May 1992 to August 2001.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an October 2007rating decision of the Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified before the undersigned Veterans Law Judge at a travel Board hearing at the RO in February 2011.  A transcript of the hearing has been associated with the claims file.  


FINDING OF FACT

There is competent evidence tending to establish right shoulder strain results in the functional equivalent of limitation of the right arm to shoulder level.  


CONCLUSION OF LAW

The criteria for a 20 percent rating, but no higher, for right shoulder strain have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. § 4.71a, Diagnostic Codes 5019-5201 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must request that the claimant provide any evidence in his possession that pertains to the claim based upon 38 C.F.R. § 3.159(b).  The requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.  However, although this notice is no longer required, the Board notes that the Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The May 2007 letter told him to provide any relevant evidence in his possession.  See Pelegrini, 18 Vet. App. at 120.  

The claimant's pertinent medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  There is no objective evidence indicating that there has been a material change in the service-connected right shoulder strain since the claimant was last examined.  38 C.F.R. § 3.327(a).  

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  The October 2007 VA examination report is thorough and supported by the evidence.  The Board notes that the Veteran testified that since the October 2007 VA examination, he stopped taking the cortisone injections due to accompanying pain and that right shoulder symptoms are "probably the same, or probably a little bit-probably a little bit worse, give or take."  Id at 5-6.  

The examination in this case is adequate upon which to base a decision.  The records satisfy 38 C.F.R. § 3.326.

In sum, the claimant was provided the information necessary such that any defective predecisional notice error was rendered non-prejudicial in terms of the essential fairness of the adjudication.  Thus, the Board finds even if there was VCAA deficiency, the evidence of record is sufficient to rebut this presumption of prejudice as the record shows that this error was not prejudicial to the claimant and the essential fairness of the adjudication process in this case was preserved.  

As there is no indication that any failure on the part of VA to provide additional notice of assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

A January 2009 letter discussed the appropriate disability rating or effective date to be assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the claimant).

Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).

Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Additionally, the Board must consider the application of staged ratings, which are appropriate when the evidence demonstrates distinct time periods in which the disability exhibits symptoms that would warrant different ratings during the course of the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); see also Fenderson v. Brown, 12 Vet. App. 119 (1999).  

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2010).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2010).

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2010).

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010).

Normal range of motion of the shoulder is set forth in 38 C.F.R. § 4.71, Plate I.  Normal forward elevation, or flexion, is from 0 to 180 degrees. Normal shoulder abduction is also from 0 to 180 degrees.  Normal external rotation and internal rotation are from 0 to 90 degrees.

Bursitis is rated on limitation of motion of the affected parts as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5019.

Under Diagnostic Code 5201, for the right shoulder (dominant), a 20 percent rating is warranted for limitation of motion at shoulder level, a 30 percent rating is warranted for limitation of the arm midway between side and shoulder level, and a 40 percent rating is warranted for limitation of the arm to 25 degrees from the side.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Veteran asserts entitlement to an increased rating for service-connected right shoulder strain.  Having considered the evidence, the Board finds that a 20 percent rating, but no higher, is supportable.  


The Veteran's right shoulder strain is currently rated as 10 percent disabling under Diagnostic Code 5019.  The Board notes that while the Veteran testified that, since the October 2007 VA examination, right shoulder symptoms are, "probably the same, or probably a little bit-probably a little bit worse, give or take", he conveyed having had a cortisone injection and pain medication administered contemporaneous with the examination, masking the severity of his right shoulder symptoms at that time.  Transcript at 3-6 (2011).  

The October 2007 VA examiner reported chronic right shoulder strain resulted in pain on motion above shoulder level with both forward and backward elevation of the right shoulder noted to be limited due to pain, pain with overhead work and with subscapularis contraction, and crepitus on motion and tenderness over the acromion.  In addition, a September 2008 private record reflects steroid injection for right shoulder pain, with impingement noted upon internal/external rotation of the right shoulder and pain upon abduction/adduction.  In light of the evidence in this case, to include the Veteran's credible testimony, the Board finds that the disability picture due to right shoulder strain more nearly approximates the functional equivalent of limitation of the arm at shoulder level, as contemplated by a 20 percent rating under Diagnostic Code 5201.  

A rating in excess of 20 percent is not warranted for service-connected right shoulder strain at any time during the relevant period.  The competent and probative evidence does not establish limitation of the arm midway between side and shoulder level, or greater.  

In addition, the October 2007 VA examiner reported no right shoulder dislocations, noting complaints of being unable to make a complete rotation of the right shoulder due to pain.  Similarly, the Veteran testified to an onset of right shoulder pain essentially with motion above shoulder height.  Transcript at 5 (2011).  

In regard to the Veteran's assertions in the October 2007 notice of disagreement regarding x-ray examination, the October 2007 VA examination report notes that the impression on VA x-ray examination in March 2001 was normal right shoulder, with findings to include a normal acromioclavicular joint and a normal articulation of the humeral head with the glenoid fossa, consistent with the March 2001 VA x-ray examination report associated with the claims file.  The Board notes that while the October 2007 VA examination report notes deformity of the joint, mild irregularity of the inferior aspect of the glenoid was noted to be more likely an anatomic variant than an old Bankart fracture and a mild irregularity at the right lung apex was noted to likely be mild pleural thickening.  

To the extent that the Veteran's spouse expressed concerns, in a January 2009 statement, regarding the Veteran's ability to use his right hand/arm in association with discharging his duties at work, a September 2008 private treatment record notes no motor strength weakness and no numbness or tingling down the right hand, and the Veteran testified that his right hand grip was unaffected and that he has missed no time from work during the relevant period due to right shoulder strain.  Transcript at 6-8 (2011).  In addition, while the Veteran stated that his right shoulder was aggravated due to a fall in 2005 and as a result he was put on light duty at work in approximately 2005, Transcript at 7 (2011), it is the current degree of impairment, during the relevant period, that is for consideration in this case.  Regardless, the 20 percent evaluation herein assigned contemplates impairment in earning capacity, including loss of time from exacerbations due to service-connected right shoulder strain.  38 C.F.R. § 4.1.

The Board has specifically considered the guidance of 38 C.F.R. §§4.40, 4.45, 4.59, and Deluca v. Brown, 8 Vet. App. 202 (1995).  The Board accepts that the Veteran has symptoms to include pain on motion; however, the competent evidence does not establish that right shoulder strain results in the actual, or functional equivalent of, limitation of the arm midway between side and shoulder level.  A September 2008 private record notes good range of motion of the right shoulder and that the rotator cuff muscles were intact, and a December 2009 VA record reflects that the Veteran denied musculoskeletal stiffness, joint pain, and swelling.  In addition, the Veteran testified that with the use of pain medication, he is able to carry on activities of daily living.  Transcript at 3 (2011).  The Board notes that the February 2010 VA spine examination report attributes an inability to do rigorous training to back pain, not the right shoulder.  Regardless, the examiner reported normal upper extremity, muscle strength, tone, and sensation, and no muscle atrophy was noted.  

The Board notes that while a September 2008 private record notes that the shoulders were symmetric, at the hearing, the undersigned observed that the Veteran's shoulders appeared slightly uneven.  Transcript at 8 (2011).  Regardless, the competent and probative evidence does not establish ankylosis of scapulohumeral articulation, or impairment of the humerus, to include malunion with marked deformity, recurrent dislocation of the scapulohumeral joint with frequent episodes and guarding of all arm movements, union fibrous, nonunion (false flail joint) or loss of head (flail shoulder), to warrant a higher rating under other applicable Diagnostic Codes, to include Diagnostic Codes 5200 and 5202.  

A determination as to the degree of impairment due to service-connected disability requires competent evidence.  The Veteran is competent to report his symptoms.  As a layman, however, his opinion alone is not sufficient upon which to base a determination as to the degree of impairment due to service-connected right shoulder strain.  Rather, the Board must weigh and assess the competence and credibility of all of the evidence of record.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Based upon the adequate VA examination report and competent opinion, for which a rationale was provided based on objective findings, reliable principles and sound reasoning, and having resolved all doubt in the Veteran's favor, a finding in favor of a 20 percent rating, but no higher, is supportable.  The Board notes that while a review of the claims file is not a requirement, the October 2007 VA examiner stated that medical and VA records were reviewed, and the opinion provided is not inconsistent with the evidence, to include the relevant findings reported on VA examination in June 2010 and Veteran's testimony.  Thus, a 20 percent rating is warranted.  

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this case, the Board finds no other provision upon which to assign rating higher than the 20 percent rating assigned herein.

In Rice v. Shinseki, 22 Vet. App. 447, 454 (2009), the Court held that when entitlement to a TDIU is raised during the adjudicatory process of an underlying disability or during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability.  The evidence in this case does not raise the issue of entitlement to a TDIU.  Rather, the record, to include the October 2007 and June 2010 VA examination reports, reflects that the Veteran is employed.  The Board notes that while the Veteran's spouse, in a January 2009 statement, expressed concern in regard to the Veteran having to quit his job in the future due to the right upper extremity, the Veteran testified to having missed no work due to the service-connected right shoulder strain during the relevant period, with little interference in discharging his duties with use of over-the-counter pain medication.   Transcript at 6-8 (2011).  As such, entitlement to a TDIU is not a part of the claim in this case.

The Board notes that an extraschedular rating is a component of a claim for an increased rating.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding on part of the AOJ or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extraschedular rating include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1).  In the present case, the Board finds that the competent evidence does not establish, at any time, that the Veteran's service-connected right shoulder strain produces such an unusual or exceptional disability picture rendering impractical the use of the regular schedular standards.  Rather, the October 2007 VA examination report, along with the Veteran's testimony, establishes that the Veteran is regularly employed.  In addition, the competent evidence does not establish that the Veteran has experienced incapacitation or periods of hospitalization that would suggest that the rating schedule is insufficient for determining the appropriate disability rating in this case.  The Board notes that while the Veteran testified to having been assigned light duty following a fall in 2005 resulting in aggravation of right shoulder symptoms, the competent evidence does not establish periods of incapacitation or hospitalization during the relevant period.  Accordingly, the Board determines that referral for an extraschedular rating is not warranted.


ORDER
The evidence is in favor of a 20 percent rating, but no higher for service-connected right shoulder strain.  Consequently, and to that extent, the benefits sought on appeal are granted.  


____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


